

 SJ 36 ENR: Providing for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic of certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. J. RES. 36IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed transfer to the Kingdom of Saudi Arabia, the United Kingdom of
			 Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian
 Republic of certain defense articles and services.That the issuance of a manufacturing license, technical assistance license, or export license with respect to any of the following proposed agreements or transfers to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic is prohibited:(1)The transfer of the following defense articles, including defense services and technical data, described in Executive Communication 1427 (EC–1427) submitted to Congress pursuant to subsections (c) and (d) of section 36 of the Arms Export Control Act (22 U.S.C. 2776) and published in the Congressional Record on June 3, 2019:(A)Coproduction and manufacture in Saudi Arabia of Paveway Pre-Amp Circuit Card Assemblies (CCA), Guidance Electronics Assembly (GEA) CCAs, and Control Actuator System (CAS) CCAs for all Paveway variants.(B)Coproduction and manufacture in Saudi Arabia of Paveway II Guidance Electronics Detector Assemblies (GEDA) and Computer Control Groups (CCG).(C)The transfer of up to 64,603 additional kits, partial kits, and full-up-rounds.Speaker of the House of RepresentativesVice President of the United States and President of the Senate